 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TRACY LEE STEWART,                                 Case No. 1:14-cv-00322-DAD-BAM (PC)
12                       Plaintiff,                      ORDER REGARDING STIPULATION OF
                                                         VOLUNTARY DISMISSAL WITH
13            v.                                         PREJUDICE PURSUANT TO FED. R. CIV. P.
                                                         41(a)(1)(A)(ii)
14    K. HOLLAND, et al.,
                                                         (ECF No. 77)
15                       Defendants.
16

17          Plaintiff Tracy Lee Stewart is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is a stipulation for voluntary dismissal with prejudice, filed on

20   April 8, 2019. (ECF No. 77). The stipulation states that, since Plaintiff and Defendants Jose

21   Serna, Terry Langhardt, and Scott Carey have resolved this case in its entirety, the parties

22   stipulate to a dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

23   The stipulation also states that each party shall bear its own litigation costs and attorney’s fees.

24   Finally, the stipulation is signed and dated by Plaintiff and counsel for all Defendants who have

25   appeared in this action.

26          “The plaintiff may dismiss some or all of the defendants, or some or all of his claims,

27   through a Rule 41(a)(1) notice. The filing of a notice of voluntary dismissal with the court

28   automatically terminates the action as to the defendants who are the subjects of the notice.”
                                                         1
 1   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citations omitted).

 2          Accordingly, this action is terminated by operation of law without further order from the

 3   Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is directed to terminate all pending

 4   motions and deadlines and close this case.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     April 18, 2019                            /s/ Barbara    A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
